Allow me 
to express my sincere congratulations to the President of the current General 
Assembly on his election. I should also like to wish every success to the 
Secretary-General in his work. 
This session of the General Assembly is the first one for Kyrgyzstan, as 
it is for other new United Nations Member States, and provides us with a 
unique opportunity to introduce ourselves us to the world community and to 
express our vision of future cooperation with the organization. 
Kyrgyzstan emerged as an independent State at a turning point in world 
history. The collapse of totalitarianism and profound geopolitical changes in 
the territory of the former Soviet Union enabled my Republic to seize this 
historic opportunity to establish itself as an independent State. Less than a 
month ago, we celebrated the first anniversary of our independence. 
From the very outset, we saw no other alternative in using the right of 
independent choice we obtained than the establishment of a pluralistic 
democracy as the only means of creating a decent life for the individual by 
ensuring political, economic and spiritual freedoms. 
The difficult process of creating a democratic legal State, strengthening 
inter-ethnic harmony and social accord and building the basis for a market 
economy is under way in Kyrgyzstan. Our criteria are the highest 
international standards for ensuring human rights and freedoms, and we are 
pursuing their implementation in all areas of political and legislative 
activity. These standards are set forth in the draft of our new Constitution, 
which our Parliament is soon to discuss. In the near future, Kyrgyzstan will 
also adhere to major international agreements on human rights. 
We appreciate the friendly view taken abroad of the democratic changes 
under way in Kyrgyzstan. 

Kyrgyzstan today is recognized by 107 countries the world over, and 
diplomatic relations have been established with more than 50 of them. It has 
become a member of the Conference on Security and Cooperation in 
Europe (CSCE), the International Monetary Fund, the World Bank and other 
international and regional institutions. 
Kyrgyzstan is open to sound, mutually beneficial relations and ready for 
partnership with those countries which share our ideals of freedom and 
democracy. 
We attach great importance to maintaining cooperation within the 
Commonwealth of Independent States. The meeting of Heads of State of the 
Commonwealth, which took place in Bishkek recently, might help strengthen 
integration, but we recognize the different situations involved and the 
various approaches taken to this integration. 
On the international scene, Kyrgyzstan will act as peace-loving, neutral, 
non-nuclear State. As such, our Republic is ready to sign the Treaty on the 
Non-Proliferation of Nuclear Weapons and to tackle other issues related to the 
strengthening of strategic and military security. 
Our meeting takes place at a crucial turning point for the United 
Nations. The process of searching for the most adequate and appropriate 
principles for the Organization, in keeping with the new, changing realities 
of a post-confrontation world, is now under way. 
Distortions caused by totalitarianism in the sphere of interstate and 
interethnic relations have led to emergence of crisis zones in the vast area 
stretching from the former Yugoslavia to Central Asia. 
We support the ideas put forward in the report of the Secretary-General, 
"An Agenda for Peace" (A/47/277), aimed at enhancing the effectiveness of 

preventive diplomacy, peacemaking and peace-keeping. We believe that in order 
to prevent and settle conflicts, it is necessary to apply within the framework 
of international law all existing mechanisms of the United Nations and the 
CSCE. The main thing is the timeliness and adequacy of the steps undertaken. 
Preventive diplomacy and timely reaction should be given top priority in all 
peace-keeping efforts. 
We are especially concerned over maintaining stability in Central Asia. 
Kyrgyzstan advocates constructive steps and a regional orientation for 
maintaining peace and stability in the region. 
In this connection, we were greatly interested by a proposal for 
organizing a forum on interaction and confidence in Asia similar to the 
all-European process put forward yesterday by the President of Kazakhstan, 
Nursultan Mazarbayev, in his speech to the General Assembly. 
This forum, as we see it, could help to adapt to Asian realities the vast 
experience accumulated by world and European organizations in 
confidence-building measures and mechanisms for collective security. 
Kyrgyzstan is now passing through a harsh economic crisis, the reasons 
for which are evident and well-known. The situation has been aggravated by 
natural disasters. On two occasions this year an earthquake and a flood have 
led to the loss of human lives and caused enormous material damage. 
Obviously, it would be difficult for us to overcome all the problems of the 
transitional period by ourselves. 
It is therefore difficult to overestimate the importance of the economic, 
financial, technical and humanitarian assistance provided us by the world 
community. The cooperation of the United Nations and its specialized agencies 
with a large group of countries that became full-fledged members only recently 

is especially valuable both from the standpoint of solving their problems and 
with respect to reforms under way in the Organization. In general terms, this 
relates to the effectiveness of the United Nations and of its system. 
We appreciate the activities of the United Nations specialized agencies, 
which, through an adequate assessment of our status and situation, are active 
in setting up programmes in our country. The upcoming opening in Bishkek of a 
United Nations representative office will promote the speedy integration of 
Kyrgyzstan into international economic, technical, scientific and humanitarian 
cooperation. 
Our Republic became a United Nations member at a time of renewal and 
reforms. We are in favour of practical steps aimed at enhancing the 
effectiveness of this Organization as the key factor in establishing a new 
world order. 
I take this opportunity to confirm that Kyrgyzstan will adhere strictly 
to the provisions of the Charter and will make its contribution to the 
activities of the Organization. 
